Case 3:17-cv-00072-NKM-JCH Document 842 Filed 08/21/20 Page 1 of 5 Pageid#: 13783




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division



   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUNIZ, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, JOHN DOE, and THOMAS
   BAKER,

                                   Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM-JCH

    v.

    JASON KESSLER, et al.,

                                   Defendants.



            CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO
         MOTION FOR SUMMARY JUDGMENT OF DEFENDANTS LEAGUE OF THE
                  SOUTH, MICHAEL HILL, AND MICHAEL TUBBS

          Plaintiffs Elizabeth Sines, Seth Wispelwey, Marisa Blair, April Muniz, Marcus Martin,

  Natalie Romero, Chelsea Alvarado, John Doe, and Thomas Baker (“Plaintiffs”), pursuant to

  Local Rule 11(c)(2), hereby move this Court for a one-week extension, to and including

  September 4, 2020, to respond to the Motion for Summary Judgment filed by Defendants League

  of the South, Michael Hill, and Michael Tubbs (the “Motion”), and to schedule a hearing on the

  Motion. Movant Defendants consent to this extension, and good cause exists for granting this

  extension. In support thereof, Plaintiffs state as follows:

     1. Pursuant to the Scheduling Order issued by the Court [Dkt. 597], dispositive motions

          were due before or on August 7, 2020.

     2. On August 6, 2020, counsel for Movant Defendants requested the Court’s permission to

          file a Memorandum in Support of a Motion for Summary Judgment in excess of 25

                                                    1
Case 3:17-cv-00072-NKM-JCH Document 842 Filed 08/21/20 Page 2 of 5 Pageid#: 13784




          pages. [Dkt. 821]. In support, Movant Defendants submitted that their Motion would

          cover three separate defendants and additional facts and arguments would be necessary

          beyond what would be necessary for a single defendant. Movant Defendants also noted

          the unusual complexity of the case and large number of parties involved.

     3. Plaintiffs consented to Movant Defendants’ request. [Dkt. 822].

     4. On August 7, 2020, Movant Defendants filed their Motion for Summary Judgment and

          Memorandum in Support—together totaling 51 pages and 62 Exhibits. [Dkts. 823-00 –

          823-64].

     5. For the same reasons cited in Movant Defendants’ August 6, 2020 request, as well as the

          length and complexity of the Motion, Plaintiffs submit there is good cause for requesting

          a one-week extension of time to respond.

     6. The parties have also consented to extending Movant Defendants’ deadline to file a

          Reply to September 11, 2020 and scheduling a hearing on the Motion to the week of

          September 14, 2020, or another date at the Court’s convenience.

     7. Plaintiffs have not made prior requests to extend their deadline to respond, no party will

          be prejudiced by such an extension, and no other deadlines in this case will be affected by

          granting this Motion.

     WHEREFORE, Counsel for Plaintiffs respectfully request that the Court extend Plaintiffs’

  deadline to respond to Movant Defendants’ Motion for Summary Judgment to September 4,

  2020.




                                                   2
Case 3:17-cv-00072-NKM-JCH Document 842 Filed 08/21/20 Page 3 of 5 Pageid#: 13785




  Dated: August 21, 2020                    Respectfully submitted,

                                            /s/ Alan Levine
                                            Alan Levine (pro hac vice)
                                            Daniel P. Roy III (pro hac vice)
                                            Amanda L. Liverzani (pro hac vice)
                                            COOLEY LLP
                                            55 Hudson Yards
                                            New York, NY 10001
                                            Telephone: (212) 479-6260
                                            Fax: (212) 479-6275
                                            alevine@cooley.com
                                            droy@cooley.com
                                            aliverzani@cooley.com




                                        3
Case 3:17-cv-00072-NKM-JCH Document 842 Filed 08/21/20 Page 4 of 5 Pageid#: 13786




  Of Counsel:

   Roberta A. Kaplan (pro hac vice)          David E. Mills (pro hac vice)
   Julie E. Fink (pro hac vice)              Joshua M. Siegel (VSB 73416)
   Gabrielle E. Tenzer (pro hac vice)        Caitlin B. Munley (pro hac vice)
   Joshua A. Matz (pro hac vice)             Samantha A Strauss (pro hac vice)
   Michael L. Bloch (pro hac vice)           Alexandra Eber (pro hac vice)
   Emily C. Cole (pro hac vice)              COOLEY LLP
   Alexandra K. Conlon (pro hac vice)        1299 Pennsylvania Avenue, NW
   Jonathan R. Kay (pro hac vice)            Suite 700
   Benjamin D. White (pro hac vice)          Washington, DC 20004
   Raymond P. Tolentino (pro hac vice)       Telephone: (202) 842-7800
   Yotam Barkai (pro hac vice)               Fax: (202) 842-7899
   KAPLAN HECKER & FINK, LLP                 dmills@cooley.com
   350 Fifth Avenue, Suite 7110              jsiegel@cooley.com
   New York, NY 10118                        cmunley@cooley.com
   Telephone: (212) 763-0883                 sastrauss@cooley.com
   rkaplan@kaplanhecker.com                  aeber@cooley.com
   jfink@kaplanhecker.com
   gtenzer@kaplanhecker.com                  Robert T. Cahill (VSB 38562)
   jmatz@kaplanhecker.com                    Scott W. Stemetzki (VSB 86246)
   mbloch@kaplanhecker.com                   COOLEY LLP
   ecole@kaplanhecker.com                    11951 Freedom Drive, 14th Floor
   aconlon@kaplanhecker.com                  Reston, VA 20190-5656
   jkay@kaplanhecker.com                     Telephone: (703) 456-8000
   bwhite@kaplanhecker.com                   Fax: (703) 456-8100
   rtolentino@kaplanhecker.com               rcahill@cooley.com
   ybarkai@ kaplanhecker.com                 sstemetzki@cooley.com

   Karen L. Dunn (pro se)                    Katherine M. Cheng (pro hac vice)
   William A. Isaacson (pro se)              BOIES SCHILLER FLEXNER LLP
   Jessica E. Phillips (pro hac vice)        55 Hudson Yards, 20th Floor
   PAUL WEISS RIFKIND WHARTON &              New York, NY 10001
   GARRISON LLP                              Telephone: (212) 446-2300
   2001 K Street, NW                         Fax: (212) 446-2350
   Washington, DC 20006-1047                 kcheng@bsfllp.com
   Telephone: (202) 223-7300
   Fax: (202) 223-7420                       J. Benjamin Rottenborn (VSB No. 84796)
   kdunn@paulweiss.com                       Woods Rogers PLC
   wisaacson@paulweiss.com                   10 South Jefferson Street, Suite 1400
   jphillips@paulweiss.com                   Roanoke, Va. 24011
                                             Tel: (540) 983-7600
                                             Fax: (540) 983-7711
                                             brottenborn@woodsrogers.com



                                             Counsel for Plaintiffs




                                         4
Case 3:17-cv-00072-NKM-JCH Document 842 Filed 08/21/20 Page 5 of 5 Pageid#: 13787




                                    CERTIFICATE OF SERVICE

         I hereby certify that on August 21, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                    William Edward ReBrook, IV
   5661 US Hwy 29                                   The ReBrook Law Office
   Blairs, VA 24527                                 6013 Clerkenwell Court
   isuecrooks@comcast.net                           Burke, VA 22015
                                                    edward@rebrooklaw.com
   James E. Kolenich
   Kolenich Law Office                              Counsel for Defendants Jeff Schoep, National
   9435 Waterstone Blvd. #140                       Socialist Movement, and Nationalist Front
   Cincinnati, OH 45249
   jek318@gmail.com                                 Justin Saunders Gravatt
                                                    David L. Campbell
   Counsel for Defendants Jason Kessler,            Duane, Hauck, Davis & Gravatt, P.C.
   Nathan Damigo, Identity Europa, Inc.             100 West Franklin Street, Suite 100
   (Identity Evropa), Matthew Parrott, and          Richmond, VA 23220
   Traditionalist Worker Party                      jgravatt@dhdglaw.com
                                                    dcampbell@dhdglaw.com
   Bryan Jones
   106 W. South St., Suite 211                      Counsel for Defendant James A. Fields, Jr.
   Charlottesville, VA 22902
   bryan@bjoneslegal.com

   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South

         I further hereby certify that on August 21, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                             Vanguard America
   christopher.cantwell@gmail.com                   c/o Dillon Hopper
                                                    dillon_hopper@protonmail.com
   Robert Azzmador Ray
   azzmador@gmail.com                               Matthew Heimbach
                                                    matthew.w.heimbach@gmail.com
   Elliott Kline a/k/a Eli Mosley
   eli.f.mosley@gmail.com                           Richard Spencer
   deplorabletruth@gmail.com                        richardbspencer@gmail.com


                                                    /s/ Alan Levine
                                                    Alan Levine (pro hac vice)
                                                    Counsel for Plaintiffs



                                                5
